Mr. Justice McSurely delivered the opinion of the court. Judgment by confession was entered against defendants for $4,372.34; they subsequently filed a petition asldng that the judgment be vacated and set aside; plaintiff was given leave to file a counter-affidavit; after hearing, defendants’ motion was overruled and they appeal. The first question is whether the note, with its power to confess judgment, authorized a personal judgment against the individuals named as defendants. The note is in the following form: “Chicago, Ill. June 10, 1932. “Two months after date, for value received, the undersigned jointly and severally promise to pay to the order of the Kaspar American State Bank Four Thousand ($4,000.00) Dollars. . . . “Said Bank or the legal holder hereof is hereby authorized ... to apply to the payment of any liabilities ... of the undersigned jointly and severally, to said bank, or to the legal holder hereof, ... all property, ... of the undersigned. . . . “And to secure the payment of said sum and interest, authority is given irrevocably to any attorney of any Court of Record, to appear for the undersigned jointly and severally in said Court, in term time or in vacation in any state or Territory of the United States, at any time hereafter and confess a judgment without process, in favor of the holder of this note for such amount as may appear to be unpaid or owing thereon, together with costs and reasonable attorney’s fees. Oul Homestead Association Albert Hornik, Pres. James L. Preisler, Sec’y James Bican, treas.” Defendants Hornik, Preisler and Bican say they signed the note in a representative capacity and that under the Negotiable Instrument Law [Ill. Rev. Stat., ch. 98, par. 40, p. 2131; Jones Ill. Stats. Ann. 89.040] they are not personally liable, citing sec. 20 of that act, which reads in part as follows: “Where the instrument contains, or a person adds to his signature, words indicating that he signs for or on behalf of the principal, or in a representative capacity, he is not liable on the instrument if he was duly authorized ...” Defendants cite cases construing this statute to mean that where persons sign their names with their official titles they are signing for the purpose of attesting the signature of the corporation, and the instrument constitutes the obligation of the corporation alone. Tampa Investment & Securities Co. v. Taylor, 272 Ill. App. 541; Scanlan v. Keith, 102 Ill. 634; Thompson v. Hasselman, 131 Ill. App. 257, and other similar cases. To this plaintiff replies that in none of the cases cited by defendants do the words “jointly and severally” appear in the note, and that these words in the instant case impose an individual liability upon the signers. They appear three times in the note. Webster’s Dictionary defines the word “jointly” to mean “to become liable to a joint obligation,” and the word “severally” to mean “individually.” In 8 Corpus Juris, page 166, sec. 277, the author discusses the use of the words “jointly and severally” in the body of an instrument and says they are held to be decisive of the meaning of the instrument and to import individual liability. Many English cases are cited in support. In Healy v. Story, 3 Exch. (Eng.) 3, the court in discusping the meaning of the words “jointly and severally” said, “The plain grammatical meaning of the words is, ‘we jointly promise, and we severally promise’; that is to say, we personally promise. That is clearly the true meaning of the words.” In Bradlee v. Boston Glass Manufactory, 16 Pick. (Mass.) 347, 351, where the note read, “. . . we, the subscribers, jointly and severally, promise to pay . . . ” it was held that these words were decisive, and that the word “severally” bound each of the signers. These words were given the same effect in Savage v. Rix, 9 N. H. 263, 270. Defendants rested their case upon the language of the note itself and argue that the phrase “the undersigned jointly and severally promise” is overbalanced by the form of the signatures and should be rejected as surplusage. Defendants concede that they find no case supporting this proposition. All the cases which pass upon the effect of these words hold that they import a personal liability upon the parties who sign the note, and no convincing reasons are presented which persuade us to hold otherwise. Defendants’ argument is based upon the assumption that the parties did not mean what they repeatedly said in the body of the note, and that all words, however definite, importing individual liability must be disregarded if after the names of the signers appear words indicating their official positions. This cannot be. The entire note must be considered. Farmers Exchange Bank, of Elvaston v. Sollars, 353 Ill. 224. In their petition to vacate the judgment defendants assert that the Oul Homestead Association, defendant, was in liquidation on January 17, 1936, under ch. 32, par. 246, § 34, Ill. Rev. Stat. 1937 [Jones Ill. Stats. Ann. 14.36] and that having filed the requisite resolutions on January 17, 1936, and the liquidators having been appointed, no judgment could subsequently be confessed against it. Nowhere in the petition to vacate the judgment is it alleged that the Oul Homestead Association has complied with the statute by giving notice to plaintiff or to other creditors to file claims. Moreover, we find nothing in the statute which prohibits a claimant from reducing his claim to judgment. In fact there is language in the statute implying the contrary. The Oul Homestead Association was a mutual building loan and homestead association, and under the Liquidation Act the liquidators must report to the auditor of public accounts semiannually or oftener, and their term of office expires at the end of one year. There is in defendants’ petition to vacate the judgment no allegation that the liquidators have done any of the things required by the statute. There is only the bare allegation that the liquidators were appointed in January, 1936; apparently they have done nothing since. The judgment in question was entered June 13, 1938. We hold that the note in question binds the Oul Homestead Association; that the abbreviations, “Pres.,” “Sec’y” and “Treas.” written after the names of the individual signers are merely descriptio personae, and that they are personally liable. The judgment is affirmed. Affirmed.